Title: From Thomas Jefferson to Samuel Huntington, 12 February 1781
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
Richmond February 12th. 1781.

The enclosed extract of a letter from Governor Nash which I received this day being a confirmation of the intelligence I transmitted in a former letter, I take the liberty of handing it forward to your Excellency. I am informed through a private channel on which I have considerable reliance, that the Enemy had landed five hundred Troops under the command of a Maj. Craig, who were joined by a number of disaffected; that they had penetrated forty miles: that their aim appeared to be the Magazine of Kingston, from which place they were about twenty Miles distant.
Baron Steuben transmits to your Excellency a Copy of a letter from Genl. Greene, by which you will learn the events which have taken place in that quarter since the defeat of Colo. Tarlton by Genl. Morgan. These events speak best for themselves and no doubt will suggest what is necessary to be done to prevent the successive losses of State after State to which the want of Arms and a regular Soldiery seem more especially to expose those in the South.
I have the honor to be with every sentiment of respect Your Excellency’s Most obedient & Most Humbl Servt.,

Th: Jefferson

